DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 266-282 are rejected.
Response to Arguments1
I. The Facts
FF1 In Rm. at 7, Applicant submitted that support can be found for the newly added language in paras. 500 to 505.
FF2 Spec. (504) discloses a decipherable ID in part: 
In some embodiments, the second decipherable ID may be generated by using a different process or a different set of inputs from the ones used to generate the first decipherable ID. By way of example illustrated in FIG. 9, memory 9022 may contain multiple algorithms for generating quasi-random strings, and top level controller 9020 may be programmed to generate the second decipherable ID differently than the first decipherable ID by using different algorithms. Alternatively or additionally, top level controller 9020 may be configured to use the same set of fixed inputs to generate both the first decipherable ID and the second decipherable ID, but may use a first set of random inputs when generating the first decipherable ID, and a second set of random inputs, different from the first set, when generating the second decipherable ID. In some embodiments, top level controller 9020 may be configured to generate decipherable IDs to be different from previously-generated decipherable IDs.
Id. (Examiner’s emphasis).

Generating a new decipherable ID each time the tag ID transmits enhances privacy. Even if third parties are unable to decipher the decipherable ID, they may still 'map' an undeciphered ID to a particular wireless tag if the decipherable ID remains unchanged. For example, one may still be able to track the wireless tag using an unreadable code if the wireless tag consistently transmits the same unreadable code.
Id.

II. Construction
Given the use of preferential language bolded above, the claims are the measure of the invention. The Examiner will not be reading devices that perform the varying of the ID into the claims (i.e., the Top-Level Controller 9020 and Memory 9022). See MPEP 2111 (discussing embodiments).
Disputed Language
BRI
encrypted tag ID varies each of a plurality of times 
a tag ID that is encrypted, wherein the encryption varies each of a plurality of times


III. 103
IIIA. Puleston and Sriram as a Whole

    PNG
    media_image1.png
    686
    943
    media_image1.png
    Greyscale

Figure 1 reproduced from Puleston (Examiner's Annotations).

Examiner is relying on Puleston and Sriram to teach as a whole. As annotated above, the encryption algorithm is used to output a unique cryptographic result. Since Sriram varies the use of cryptographic keys through the supply chain, Puleston and Sriram teach all the limitations as a whole given the Examiner’s motivation statement (which Applicant does not affirmatively dispute or acknowledge).

IIIB. Applicant’s Arguments 

Applicant submits “even if the logistic transaction records of Sriram where to be interpreted as corresponding to the claimed ‘tag IDs’...Sriram does not disclose that logistic transaction records will vary each time they are transmitted while remaining associated with a specific physical popcode label.” Rm. at 9–10. First, Examiner is not using Sriram to teach tag IDs in isolation as this is piece meal analysis. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Please see Puleston’s citations below. 
Second, Examiner does not agree with Applicant’s characterization of Sriram (i.e., their statement that Sriram does not vary logistic transaction records). By virtue of the encryption with the unique private keys, Sriram varies the data the key is applied to. Applicant fails to acknowledge this express teaching. See Sriram col. 5 ll. 20-35 (explaining private keys); see also Id. at cols. 1-2 (showing private key as label). Further still, the teachings need not be express as they may be implied to a POSITA. See MPEP 2112 (“The express, implicit, and inherent disclosures...may be relied upon[.]”) (Examiner’s emphasis). Using Puleston as supplemental (although it be not required as Sriram is sufficient), Puleston serves to explain inner working of encryption. That is, Fig. 6 and its corresponding paragraphs explain that the encryption algorithm takes as input at least a private key to produce a signature (i.e., a signature by definition is a unique marker).
Applicant submits Puleston “does not disclose that the encrypted TID...will vary each time it is transmitted while remaining associated with the same tag 102.” Rm. at 11. Examiner is not using Puleston in isolation to teaching the varying over time as this is piece meal analysis. See Sriram at Fig. 3 (showing signatures through supply chain). See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Applicant concludes with a discussion on Lee. Rm. at 12 (discussing tag IDs). Examiner is not using Lee to teach tag IDs. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 266-274 and 280-282 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Puleston et al. (US10681133) (“Puleston”) in view of Lee et al. (US20070179978) (“Lee”) in view of Sriram et al. (US9436923) (“Sriram”).
Regarding claim 266 Puleston teaches:
at least one processor configured to (col. 71 ll. 1-63):
store tag IDs of a plurality of electronic tags (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 16 ll. 13-53 and ll. 53-65, col. 27 ll. 22-57), wherein at least one specific electronic tag is associated with a specific product (Fig. 1 Item 5806; col. 11 ll. 11-40, col. 16 ll. 53-65, col. 27 ll. 22-57);
store at least one identity of a first entity (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 11 ll. 11-40), the first entity being associated with at least one of a seller of the specific product, a manufacturer of the specific product, a current owner of the specific product, or a prior owner of the specific product (col. 19 ll. 28-33);
[encrypting a] tag ID (Fig. 5 Item “RANDOM NUMBER” for at least “PRIVATE KEY”) tag ID (Fig. 6 Item “Encrypt”; col. 34 ll. 1-14) associated with the specific product (Fig. 6 Item “Tag”; col. 16 ll. 20-35, col. 25 ll. 36-54, , col. 33 ll. 60-67, col. 34 ll. 15-43) the specific electronic tag transmits the encrypted tag ID while remaining associated with the specific electronic tag (col. 31 ll. 25-50 “the tag travels with the tagged asset”);
decrypt the encrypted tag ID (Fig. 7 Items “tag” “decrypt”; col. 20 ll. 40-60, col. 34 ll. 1-43) to identify the specific product associated with the specific electronic tag (col. 34 ll. 1-14);
use information associated with the specific electronic tag to access an ownership history for the specific product (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 42 ll. 29-40; Claim 13);
[authenticating asset that] corresponds to an entity (col. 36 ll. 36-62) in the ownership history; and (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 42 ll. 29-40; Claim 13) 
cause one of:
a transmission of an authenticity indication (col. 38 ll. 37-48)…corresponds to an entity in the ownership history, or (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 36 ll. 36-62, col. 42 ll. 29-40; Claim 13)
a transmission of a non-authentic indication (col. 38 ll. 37-48)…does not correspond to an entity in the ownership history (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 36 ll. 36-62, col. 42 ll. 29-40; Claim 13).
Puleston does not teach:
receive, on behalf of a prospective subsequent custodian [an identifier] 
wherein the encrypted tag ID varies each of a plurality of times...
receive, on behalf of the prospective subsequent custodian, a query associated with the at least one identity ;
check if the at least one identity identified in the query [is verified] …
[transmit feedback] to the prospective subsequent custodian if the at least one identity identified in the query [is verified] 
Lee teaches:
receive, on behalf of a prospective subsequent custodian (Fig. 17 Item Buyer) [an identifier] (0065, 0178)
receive, on behalf of the prospective subsequent custodian, a query (Fig. 10 Item 1003, Fig. 17 Item 903; 0144, 0178-0179) associated with the at least one identity (0178-0179, 0182);
check if the at least one identity identified in the query [is verified] (0178-0179, 0182)…
[transmit feedback] to the prospective subsequent custodian if the at least one identity identified in the query [is verified] (Fig. 18 Item 1808; 0179, 0182)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the supply chain system of Puleston (col. 2 ll. 64-67) with the supply chain system that performs double authentication of Lee (120, 0178) in order to provide “enhanced credibility” between parties. (Lee at 120.)

Neither Puleston nor Lee teach:
wherein the encrypted tag ID varies each of a plurality of times...
Sriram teaches:
wherein the encrypted tag ID varies (Fig. 3A Item 304(A-D) with 308(A-I); col. 11 ll. 10-35) each of a plurality of times (Fig. 3A (showing multiple signatures); col. 11 ll. 10-35 “signed by one or more private keys”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Puleston-Lee, for example, the “blockchain technology” of Puleston (col. 31 ll. 30-38) which utilizes “cryptographic authentication and time stamping” with public/private keys (id) with the chain of custody of items of Sriram with blockchain by applying multiple signatures (Fig. 3A Items 308(A-D)) in order to create a secure “cryptographic authentication and time stamping” system. (Puleston at col. 31 ll. 30-38.)

Regarding claim 267 Puleston teaches:
…, wherein the at least one processor is configured to cause transmission of the authenticity indication (col. 38 ll. 37-48)…of the specific product (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 42 ll. 29-40; Claim 13) in the ownership history (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 42 ll. 29-40; Claim 13).
Puleston does not teach:
	[transmit feedback] if the at least one identity identified in the query corresponds to a current owner 
Lee teaches:
	[transmit feedback] if the at least one identity identified in the query corresponds to a current owner (Fig. 18 Item 1808; 0179, 0182)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the supply chain system of Puleston (col. 2 ll. 64-67) with the supply chain system that performs double authentication of Lee (120, 0178) in order to provide “enhanced credibility” between parties. (Lee at 120.)

Regarding claim 268 Lee teaches:
…, wherein the prospective subsequent custodian (0065, 0178) is associated with a prospective purchaser of the specific product (0065, 0178-0179).

Regarding claim 269 Puleston teaches:
…, wherein the at least one processor is configured to prevent the prospective subsequent custodian from accessing data about the specific product (Fig. 7 Items “tag” “decrypt”; col. 20 ll. 40-60, col. 34 ll. 1-43), the data including at least one of a product location, a transaction history, an owner name, a manufacturer name, the decrypted tag ID of the specific electronic tag, or an encryption key associated with the specific electronic tag (Fig. 7 Items “tag” “decrypt”; col. 20 ll. 40-60, col. 34 ll. 1-43).

Regarding claim 270 Puleston teaches:
…, wherein the at least one processor is configured to store an ownership history (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 42 ll. 29-40; Claim 13) for each of the plurality of products in at least one data structure (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 16 ll. 13-53 and ll. 53-65, col. 27 ll. 22-57).

Regarding claim 271 Puleston teaches:
record a transaction transferring ownership (col. 11 ll. 6-38, col. 19 ll. 1-27, col. 36 ll. 36-62) of the tag ID (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 16 ll. 13-53 and ll. 53-65, col. 27 ll. 22-57) associated with the specific product (Fig. 6 Item “Tag”; col. 16 ll. 20-35, col. 25 ll. 36-54, , col. 33 ll. 60-67, col. 34 ll. 15-43) from the first entity to the prospective subsequent custodian; and (col. 11 ll. 6-38, col. 36 ll. 36-62)
update the ownership history of the product in the at least one data structure (col. 11 ll. 6-38, col. 19 ll. 1-27, col. 36 ll. 36-62).

Regarding claim 272 Puleston teaches:
…, wherein updating the ownership history of the product (col. 11 ll. 6-38, col. 19 ll. 1-27, col. 36 ll. 36-62)…and the tag ID associated with the product (Fig. 1 Item 5806; col. 11 ll. 11-40, col. 16 ll. 53-65, col. 27 ll. 22-57).
Puleston does not teach:
[updating ownership by] storing an association between at least one identity of the prospective subsequent custodian …
Lee teaches:
[updating ownership by] storing an association between at least one identity of the prospective subsequent custodian (Fig. 18 Item 1807; 0179, 0181)…

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the changes of state for the intelligence platform for supply chains of Puleston (col. 11 ll. 6-38) with ownership registration of Lee (120, 0178) in order to push items through the supply chain and update status. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Regarding claim 273 Puleston teaches:
…, wherein the at least one processor is further configured to store, in the at least one data structure (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 16 ll. 13-53 and ll. 53-65, col. 27 ll. 22-57), at least one of an inventory of the plurality of electronic tags, the tag IDs of the plurality of electronic tags, or a product ID associated with each tag ID (col. 16 ll. 53-65).

Regarding claim 274 Puleston teaches:
The system of claim 270, wherein the at least one processor is further configured to store, in the at least one data structure (col. 10 ll. 10-18, col. 14 ll. 1-8, col. 16 ll. 13-53 and ll. 53-65, col. 27 ll. 22-57)…with the tag ID of the specific product (Fig. 1 Item 5806; col. 11 ll. 11-40, col. 16 ll. 53-65, col. 27 ll. 22-57)…
Neither Puleston nor Lee teach:
[applying] at least two encryption keys associated  [to the SKU package] wherein the at least two encryption keys include a first encryption key associated with the at least one identity  and a second encryption key associated with the prospective subsequent custodian .
Sriram teaches:
[applying] at least two encryption keys associated (col. 11 ll. 11-45) [to the SKU package] wherein the at least two encryption keys include a first encryption key associated with the at least one identity (col. 11 ll. 11-45) and a second encryption key associated with the prospective subsequent custodian (col. 11 ll. 11-45).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combine teachings of Puleston-Lee with the supply chain cryptography of Sriram (col. 11 ll. 11-45) in order to “track transference of ownership of a package…in the supply network[.]” (Sriram at col. 2 ll. 1-21.)

Regarding claim 280 Puleston teaches:
…, wherein the specific electronic tag is associated with a unique tag ID (Fig. 6 Item “Tag”; col. 16 ll. 20-35, col. 25 ll. 36-54, , col. 33 ll. 60-67, col. 34 ll. 15-43) and is configured to encrypt the unique tag ID (Fig. 6 Item “Tag”; col. 16 ll. 20-35, col. 25 ll. 36-54, , col. 33 ll. 60-67, col. 34 ll. 15-43) for transmission to at least one of the at least one processor or a processing device of the prospective subsequent custodian (col. 34 ll. 15-39).

Regarding claim 281 Puleston teaches:
…, wherein the at least one processor is further configured to send a notification (col. 38 ll. 37-48) to at least one entity in the ownership history (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 36 ll. 36-62, col. 42 ll. 29-40; Claim 13)…regarding the tag ID associated with the product (Fig. 1 Item 5806; col. 11 ll. 11-40, col. 16 ll. 53-65, col. 27 ll. 22-57)…
Puleston does not teach:
a query is received 
Lee teaches:
a query is received (0178-0179, 0182)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the supply chain system of Puleston (col. 2 ll. 64-67) with the supply chain system that performs double authentication of Lee (120, 0178) in order to provide “enhanced credibility” between parties. (Lee at 120.)

Regarding claim 282 Puleston teaches:
…, wherein the at least one processor is further configured to send a notification (col. 38 ll. 37-48)  to at least one entity in the ownership history (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 36 ll. 36-62, col. 42 ll. 29-40; Claim 13) when a non-authentic indication (col. 38 ll. 37-48) is sent regarding the tag ID associated with the product (Fig. 1 Item 5806; col. 11 ll. 11-40, col. 16 ll. 53-65, col. 27 ll. 22-57).

Claims 275-277 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Puleston, Lee, Sriram, and AAPA in view of Wood et al. (US6609198) (“Wood”).
Regarding claim 275 Puleston teaches:
proceed with decrypting the encrypted tag ID (Fig. 7 Items “tag” “decrypt”; col. 20 ll. 40-60, col. 34 ll. 1-43)  to access the ownership history; and (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 42 ll. 29-40; Claim 13)
cause transmission of a non-authorization indication (col. 38 ll. 37-48)…
Puleston does not teach:
wherein when the at least one processor receives the query , the at least one processor is further configured to :
determine whether the prospective subsequent custodian is authorized to make the query ;
if the prospective subsequent custodian is authorized to make the query  One Authentic Access; 0178, 0184),
if the prospective subsequent custodian is not authorized ,
Lee teaches:
wherein when the at least one processor receives the query (Fig. 10 Item 1003, Fig. 17 Item 903; 0144, 0178-0179), the at least one processor is further configured to (0203-0204):
determine whether the prospective subsequent custodian is authorized to make the query (0184);
if the prospective subsequent custodian is authorized to make the query (Fig. 17 Item (1) One Authentic Access; 0178, 0184),

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the supply chain system of Puleston (col. 2 ll. 64-67) with the supply chain system that performs double authentication of Lee (120, 0178) in order to provide “enhanced credibility” between parties. (Lee at 120.)

Neither Puleston, Lee, Sriram, nor AAPA teach:
if the prospective subsequent custodian is not authorized,
Wood teaches:
if the prospective subsequent custodian is not authorized (col. 16 ll. 1-18),

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Puleston-Lee-Sriram-AAPA (i.e. the input ID and password of Lee at 0184) with the session management or timers for login of Wood (col. 16 ll. 1-18) in order to increase security. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007); MPEP 2143 I A, C, D.

Regarding claim 276 Lee teaches:
The system of claim 275, wherein the at least one processor is further configured to request from the first entity an authorization (0127, 0130-0133) for the prospective subsequent custodian to make the query (0127, 0130-0133, 0178).

Regarding claim 277 Lee teaches:
The system of claim 275, wherein the at least one processor is configured to:
receive an association between the first entity (0130-0135) and at least one entity authorized to make the query; and (Fig. 17 Item (1) One Authentic Access; 0178, 0184)
determine if the prospective subsequent custodian is the at least one authorized entity (0178, 0184).

Claims 278-279 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Puleston, Lee, Sriram, and AAPA in view of Lidow et al. (US20020019761A1) (“Lidow”).
Regarding claim 278 Puleston teaches:
…, wherein if the at least one identity identified…does not correspond (col. 38 ll. 38-48) to an entity in the ownership history (Fig. 1 Item 5854; col. 13 ll. 31-50, col. 35 ll. 13-45, col. 36 ll. 36-62, col. 42 ll. 29-40; Claim 13), the at least one processor is configured to:
update the ownership history to include the at least one identity (col. 11 ll. 6-38, col. 19 ll. 1-27, col. 36 ll. 36-62)…
Puleston does not teach:
receive, from at least one entity in the ownership history, [a voucher] 
verification that the at least one identity identified in the query  is a second entity  in the ownership history; and 
Lee teaches:
verification that the at least one identity identified in the query (Fig. 10 Item 1003, Fig. 17 Item 903; 0144, 0178-0179) is a second entity (0130-0137) in the ownership history; and (Fig. 15 Items “Distribution Layer”; 0135, 0166)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the supply chain system of Puleston (col. 2 ll. 64-67) with the supply chain system that performs double authentication of Lee (120, 0178) in order to provide “enhanced credibility” between parties. (Lee at 120.)

Neither Puleston, Lee, Sriram, nor AAPA teach:
receive, from at least one entity in the ownership history, [a voucher] 
Lidow teaches:
receive, from at least one entity in the ownership history, [a voucher] (Fig. 11 Item 360; 0180)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the combined teachings of Puleston-Lee-Sriram-AAPA (i.e. the integrity management of Puleston such as break in chain at col. 38 ll. 38-47) with the voucher of Lidow (0180) in order to make sure that “no material has been lost in transit.” (Lidow at 0180.)

Regarding claim 279 Puleston teaches:
wherein the at least one processor is further configured to cause transmission of an authenticity indication (col. 38 ll. 37-48)…based on the updated ownership history (col. 11 ll. 6-38, col. 19 ll. 1-27, col. 36 ll. 36-62).
Puleston does not teach:
[transmit feedback] for the prospective subsequent custodian
Lee teaches:
[transmit feedback] for the prospective subsequent custodian (Fig. 18 Item 1808; 0179, 0182)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the supply chain system of Puleston (col. 2 ll. 64-67) with the supply chain system that performs double authentication of Lee (120, 0178) in order to provide “enhanced credibility” between parties. (Lee at 120.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US7233958 Weng (directed towards supply chain management and codes)
US8242907 Butler (directed towards RFID tracking system)
US20160098730A1 Feeney (directed towards supply chain management with the user of encryption)
Algorithmic Randomness of Closed Sets by George Barmpalias (disclosing martingale randomness) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS G KERITSIS/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
    

    
        1 Remarks (08/12/2021) are herein referred to as “Rm.”